Title: To James Madison from Abraham Baldwin, 5 January 1805 (Abstract)
From: Baldwin, Abraham
To: Madison, James


5 January 1805, Washington. “Mr Henry Hill informs me he has made application for the appointment of Consul at Havannah and wishes to obtain such testimonials as are within his power to accompany his application. He is introduced to me by Mr Dennis a respectable merchant of Savannah now in Philadelphia in whom I have great confidence. I take the liberty to inclose his letter. Mr Hill and myself are natives of the same town, I am well acquainted with his family and connexions, they are generally among the most worthy and respectable in that part of the country.”
